ON PETITION FOR REHEARING.
NIXON, P. J.
We have again with patience gone over the abstract of the record in this case in order to guard against any mistake that might have been committed and to assure ourselves that no injustice has been done the appellant in the opinion heretofore de*388livered. We are fully confirmed in tbe correctness of our previous ruling, and also find other fatal defects in the appellant’s abstract of the record.
It is with reluctance that we summarily dispose of cases; but when the motion is made by the opposite party, and not only our rules but the statute as well requires that the appellant shall file, “printed abstracts of the entire record,” we have no discretion, but are required to dismiss the appeal. The law as to abstracts is as binding as the law of contracts and must be impartially enforced as a rule of action governing appellate courts. Notwithstanding that it may seem harsh to the members of the bar who represent the losing party, it is yet indispensable to the prompt transaction of business in appellate courts. The experience of the Supreme Court and of all appellate courts is graphically expressed by Justice Lamm in Pennowfsky v. Coerver, 205 Mo. loc. cit. 137, 103 S. W. 542: “A bill of exceptions is, what its very name imports, a receptacle for exceptions and is not a fit legal vessel. to hold matter belonging to the record proper; hence a recital in such bill cannot be held evidence of such matter, secundum artem. . . . With patience, line upon line, and precept upon precept, we have steadily pointed out what the ‘record proper’ is, and the mandatory requirements of statutes and of appellate rules calling for an abstract of the record proper, as such. Over and over again it has been pointed out that no part or parcel of the record proper has lot or place in the bill of exception's; and if put into such bill and left out of the abstract of the record proper, it is fatal infirmity. In saying so, our Yea has been yea — our Nay, nay, to the crossing of a ‘t’ and the dotting of an ‘i.’ . Peradventure, by continued iteration and reiteration, this bread cast upon the waters will return to us in many days in the form of orderly obedience to positive law, so that the unhappy result to our brethren of the bar of a case riding off on anything short of its merits will *389come to an end, or grow small by degrees. So mote it be.”
The motion for rehearing is denied.
All concur.